6. Agreement EC-Ukraine in relation to preservation of commitments on trade in services (
- Before the vote:
rapporteur. - (FR) Mr President, since the situation in Ukraine is quite serious, I would like to make a comment on this report. It is a purely economic report but we need a broader strategy which, following the example of Euromed, makes room for EURO-NEST, another union, which would be based in Lublin, Poland.
We must learn from the crisis in Georgia and ensure that we do not wake up one day outside the political stage, having allowed another actor to take our place.
To conclude, I would like to urge all my fellow Members to support this report in order to send a strong signal to the Ukrainians, who have Europe strongly in their sights and who now find themselves in an extremely difficult crisis.